Citation Nr: 1008713	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected sciatica of the right leg.

2.  Entitlement to an effective date earlier than March 9, 
2005, for the grant of service connection for sciatica of the 
right leg.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 
1975.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio, wherein the RO granted service connection 
for sciatica of the right leg with a 10 percent disability 
rating, effective from March 9, 2005.  The Veteran has 
perfected his appeal for an increased initial rating and for 
an earlier effective date.   

The Veteran testified at a video conference hearing held at 
the RO during December 2007 before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.

In March 2008, the Board remanded this case for additional 
development.  It has now been returned to the Board for 
further consideration of the appeal.

Matters not on appeal 

By a June 2007 rating decision, the RO granted service 
connection for pseudofolliculitis barbae with a 
noncompensable rating, effective June 6, 2006; continued a 20 
percent disability rating for service-connected 
spondylolisthesis L5-S1, limitation of motion; and denied 
entitlement to total disability due to individual 
unemployability (TDIU).  The Veteran did not appeal these 
decisions.  

By a September 2009 rating decision, the RO granted service 
connection for sciatica of the left leg with a noncompensable 
rating, effective May 10, 2007.  To the Board's knowledge, 
the Veteran has not appealed this decision.  

Therefore, the above referenced decisions are not in 
appellate status.  They will be discussed no further herein.   
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
 

FINDINGS OF FACT

1.  The Veteran's service-connected sciatica of the right leg 
is manifested by no more than mild symptomatology.  

2.  The claim of service connection was received on July 8, 
2004.  However, sciatica of the right leg was not factually 
ascertainable until March 9, 2005.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected sciatica of the right leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for an effective date earlier than March 9, 
2005, for the grant of service connection for sciatica of the 
right leg have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial rating and an 
earlier effective date for service-connected sciatica of the 
right leg.  

In the interest of clarity, certain preliminary matters will 
be addressed.  The issues on appeal will then be analyzed and 
a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in March 2008 the 
Board remanded the issues of increased initial rating and 
earlier effective date for sciatica of the right leg for 
further development.  The Board also remanded an issue of 
entitlement to service connection for a neurological 
disability of the left lower extremity, claimed as secondary 
to service-connected spondylolisthesis, L5-S1, limitation of 
motion.  

The Board's instructions to the Agency of Original 
Jurisdiction were to request the Veteran (1) to identify and 
provide a release to obtain treatment records from Dr. H. and 
releases for any other medical care providers who may possess 
additional records referable to treatment of the service-
connected sciatica of the right leg, or neurological 
disability of the left lower extremity; (2) after securing 
any necessary releases, request and associate with the claims 
file the treatment reports from all sources identified whose 
records had not been previously secured, and to notify the 
Veteran that he could obtain the evidence himself and send it 
to VA; (3) to provide the Veteran with notice of the division 
of responsibility between him and VA in obtaining evidence 
for a claim of service connection for a neurological 
disability of the left lower extremity, to specifically 
request that he send any evidence in his possession, and to 
specifically inform the Veteran of the evidence necessary to 
establish a claim of service connection on a secondary basis; 
(4) to obtain any treatment records from May 2007 to the 
present from any VA facility where the Veteran received 
treatment regarding his service-connected sciatica lf the 
right leg and any neurological disability of the left lower 
extremity; and (5) to arrange for review of the claims folder 
for review by the May 2007 examiner or a similarly qualified 
examiner for an opinion whether the Veteran's current 
neurological disability of the left lower extremity is at 
least as likely as not (50 percent probability or greater): 
(a proximately due to, or (b) chronically aggravated by, his 
service-connected lumbar spine disability.  The Veteran's 
claim was then to be readjudicated by the agency of original 
jurisdiction.

Review of the file reveals that the requested VCAA notice 
letter was sent to the Veteran on April 9, 2008.  The letter 
did request the Veteran to identify and provide a release for 
obtaining treatment records from Dr. H., to provide a release 
for each non-VA doctor who had treated him for his 
conditions, as well as to provide the name of any VA facility 
that has treated him since May 2007.  The April 2008 letter 
provided complete VCAA notice, including the notice required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
well as notice of the evidence necessary to establish 
secondary service connection.  The requested file review and 
nexus opinion was obtained in April 2009.  The Veteran 
provided treatment reports from Dr. H, along with additional 
treatment records.  The AOJ did obtain updated VA treatment 
records since May 2007.  

As noted in the Introduction, by a September 11, 2009 rating 
decision the RO granted service connection for sciatica of 
the left leg with a noncompensable rating, effective May 10, 
2007.  To the Board's knowledge, the Veteran has not 
disagreed with that decision.  A supplement statement of the 
case was sent to the Veteran on September 11, 2009, relating 
to the remaining issues of increased initial rating and 
earlier effective date for the service-connected sciatica of 
the right leg.   

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board concludes that the notice requirements of the VCAA 
have been satisfied with respect to the current issues being 
decided on appeal of entitlement to an increased initial 
rating and earlier effective date for service-connected 
sciatica of the right leg.  The Board observes that the 
Veteran was informed of the evidentiary requirements for 
establishing an increased rating and earlier effective date 
in the April 2008 corrective letter from the AOJ.
 
Crucially, the AOJ informed the Veteran of VA's duty to 
assist him in the development of his claims on appeal in the 
above-referenced letter, whereby the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
medical records, employment records, or records from other 
Federal Agencies.  With respect to private treatment records, 
the letters informed the Veteran that VA would attempt to 
obtain any additional information or evidence he identified 
and included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.

The letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in the 
original].
 
The April 2008 VCAA letter also instructed the Veteran to 
send any evidence in his possession that pertains to his 
claim.  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that the 
RO informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2006 letter and the above-referenced 
April 2008 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service treatment records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, complete VCAA notice was not provided the 
Veteran until the April 2008 letter after the RO entered its 
April 2006 decision granting service connection for sciatica 
of the right leg.  
 
Although the required notice was not sent prior to the 
initial adjudication of the Veteran's claims, this was not 
prejudicial to the Veteran since he was subsequently provided 
adequate notice.  The claims of increased rating and earlier 
effective date were readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
September 2009.  

In this case, the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the required VCAA notice came after the 
initial adjudication, there is no prejudice to the Veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The Veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, his VA treatment records, and his private 
treatment records.

Additionally, the Veteran was provided with VA examinations 
in connection with his claims during April 2004, August 2004, 
March 2005, and May 2007.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

In his February 2010 brief, the Veteran's representative 
contended that the recent examination failed to show 
specifics in regard to the Veteran's right leg sciatica or 
opine on the issue of effective date, and that a remand for 
another examination with an opinion as to effective date was 
needed.  The examination which is complained about appears to 
be an April 2009 medical review which was ordered merely to 
obtain a nexus opinion as to whether the Veteran's sciatica 
of the left leg was related to his service-connected lumbar 
spine disability.  The underlying examination was conducted 
during May 2007.  As indicated above, the Veteran has been 
afforded several VA examinations, and the Board has found 
them adequate for rating purposes.  As discussed further 
below, the Board has determined that the evidence already in 
the claims file demonstrates that the overall picture of the 
Veteran's sciatic nerve disability is only mild, warranting a 
10 percent disability rating and no higher.  The facts 
already contained in the file were sufficient for determining 
whether an earlier effective date should be assigned.

It appears that the Veteran's representative may have been 
dissatisfied with the May 2007 examination because the 
observations and conclusions of the examiner were not to his 
liking.  Indeed, the neurologist in May 2007 commented that, 
if the Veteran was not able to lose weight, spinal stenosis 
this would progress to a gradual loss of strength and 
sensation in the lower extremities after ambulating a short 
distance.  While he did not make any comment assessing the 
severity of the sciatica of the bilateral legs, he did note 
that the right leg was worse than the left.  His comment 
about losing weight indicates that the Veteran currently does 
not have loss of strength and sensation in the lower 
extremities.  Therefore, the Board declines to remand this 
issue on the off chance that another examiner would reach 
different conclusions.  See generally Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) [holding that VA's duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
representative has presented argument on his behalf as 
recently as February 4, 2010.  As noted in the Introduction, 
he testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge during December 2007.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected sciatica of the right leg.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Analysis

The Veteran's initial service connection claim was received 
on July 8, 2004 for a bilateral neurological condition of the 
legs, as secondary to his service-connected spondylolisthesis 
L5-S1, limitation of motion.  By a September 2004 rating 
decision, the RO denied the Veteran's claim.  He filed a 
timely notice of disagreement and substantive appeal (VA Form 
9).  

By an April 2006 rating decision, the RO granted service 
connection for sciatica of the right leg with a 10 percent 
disability rating, effective March 9, 2005.  The Veteran has 
appealed that decision, seeking an initial rating higher than 
10 percent, and an effective date earlier than March 9, 2005.

The RO has rated the Veteran's sciatica of the right leg 
under Diagnostic Code 8520 (Paralysis of the Sciatic Nerve).  
When considering the lumbar spine disability's neurological 
manifestations, sciatic nerve paralysis is assigned 10, 20, 
40, 60, and 80 percent evaluations for mild incomplete 
paralysis of the sciatic nerve, moderate incomplete 
paralysis, moderately severe incomplete paralysis, severe 
incomplete paralysis with marked muscular atrophy, and 
complete paralysis with foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost, respectively.  38 
U.S.C.A. § 4.124a, Diagnostic Codes 8520 (2009).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

A VA examination report during April 2004 noted that straight 
leg raises were negative bilaterally.  At a VA examination of 
the Veteran's back during August 2004, the examiner noted 
that there were no signs of sciatic irritation; there was 
good strength and sensation in both extremities.

At a March 2005 VA examination, the Veteran complained of a 
recurrent right sciatic pain, with some leg pain going on his 
right side with some numbness, tingling, and parasthesias.  
The Examiner noted that neurologically there were some 
sciatic irritations on the right leg.  Straight leg raising 
was positive on the right side causing some back and leg 
pain.  There was some decreased sensation on the lateral 
aspect of the right leg and dorsum of the right foot, but 
strength was normal.  

A May 2007 VA examination neurological examination found no 
evidence of radiculopathy, but bilateral sciatica was present 
on straight leg raising.  Physical examination revealed deep 
tendon reflexes of +1 throughout, and motor strength was 5/5 
in all distal muscle groups of the lower extremities.  
Sensation was intact distally in the lower extremities to a 
2-point discrimination.  The report concluded with diagnoses 
of obesity, and degenerative disc disease with bilateral 
sciatica, greater on the right than the left.  The VA 
examiner noted that a magnetic imaging study (MRI) indicated 
spinal stenosis at L-4-5 and L5-S1.  He commented that, if 
the Veteran were unable to lose weight, this would progress 
to a gradual loss of strength and sensation in the lower 
extremities after ambulating a short distance.  At present, 
he only develops progressive low back pain, at which point he 
stops walking and rests. 

These findings most closely demonstrate mild, but not 
moderate, incomplete paralysis of the sciatic nerve, which is 
wholly sensory, warranting a 10 percent disability rating, 
but no higher.  38 C.F.R. § 4.12a, Diagnostic Code 8520.  
Although he was shown to have sciatica on straight leg 
raising test, no evidence of radiculopathy was shown.  
Moreover, sensation was found to be intact to mildly impaired 
distally in the right lower extremity, and muscle strength 
was consistently reported to be normal or 5/5.  

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 8520, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In evaluating this claim, the Board has considered whether 
the Veteran is entitled to staged ratings.  It is the Board's 
conclusion that the criteria for a 10 percent rating for 
sciatica of the right leg, and no higher, have been met since 
the time that the Veteran was awarded service connection in 
an April 2006 RO decision, effective March 9, 2005.  Review 
of the record does not support a finding that the Veteran's 
lumbar disability was more severe at any time during the 
appeal period under consideration.  The Veteran has pointed 
to no evidence to the contrary.  No rating other than the 
currently assigned 20 percent rating may be applied.

Extraschedular rating consideration 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his current 
rating inadequate.  The Veteran's 
Sciatica of the right leg is evaluated pursuant to Diagnostic 
Code 8520, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology exhibited by this condition, i.e. no more than 
mild symptomatology.  When comparing the disability picture 
of the Veteran's current condition with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
10 percent disability rating for his service-connected 
sciatica of the right leg.  A rating in excess thereof is 
provided for certain manifestations of this condition, but 
the medical evidence of record did not demonstrate that such 
manifestations were present in this case.  Specifically, the 
evidence does not show a moderate incomplete paralysis of the 
sciatic nerve.  Thus, the criteria for a 10 percent 
disability rating more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.

Thus, with respect to disability at issue herein, based on 
the evidence of record, the Board finds that the Veteran's 
disability picture cannot be characterized as exceptional 
cases so as to render the schedular evaluation inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met in either instance and, 
consequently, the Board finds that the claim is not entitled 
to referral for extraschedular rating.  Thun, 22 Vet. App. at 
115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluation in excess of that 
assigned herein to the disability at issue at any time during 
the appeal period, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Entitlement to an effective date earlier than March 9, 
2005, for the grant of service connection for sciatica of the 
right leg.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Claims for VA benefits

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2008).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.

Analysis

As discussed above, the Veteran's initial service connection 
claim was received on July 8, 2004 for a bilateral 
neurological condition of the legs, as secondary to his 
service-connected spondylolisthesis L5-S1, limitation of 
motion.  By a September 2004 rating decision, the RO denied 
the Veteran's claim.  He filed a timely notice of 
disagreement and substantive appeal (VA Form 9).  By an April 
2006 rating decision, the RO granted service connection for 
sciatica of the right leg with a 10 percent disability 
rating, effective March 9, 2005.  The Veteran has appealed 
that decision, seeking an initial rating higher than 10 
percent, and an effective date earlier than March 9, 2005.

In an August 2004 statement in support of his claim, the 
Veteran complained of lower back pain that ran down both 
legs, mainly the right leg.  He said that his legs had been 
getting numb for the last five years.  At the December 2007 
hearing, the Veteran testified that he began receiving VA 
treatment during March 2004 which included a diagnosis of 
symptoms of sciatica of the right leg.  Thus, he contends 
that the effective date for the award of service connection 
for sciatica of the right leg should be July 8, 2004, the 
date he filed his claim.  See the December 2007 hearing 
transcript, pages 2-6.

As was alluded to in the law and regulations section above, 
the date of service connection generally hinges on the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  In this case, the RO determined that March 9, 2005, 
was the later date that entitlement arose in arriving at the 
assigned effective date.

The Board has carefully reviewed the record in order to 
determine if there is a basis for granting an earlier 
effective date of July 8, 2004, the date of the Veteran's 
claim.  Review of the record indicates that the Veteran's 
first introductory visit to a VA treating facility was on 
March 10, 2004.  A treatment report dated March 30, 2004, 
noted negative straight leg raising, and no sciatic notch 
tenderness.  Reports through May 4, 2004 indicate complaints 
of non-service-connected headaches and left knee pain due to 
arthritis.  A VA examination during April 2004 noted that 
straight leg raises were negative bilaterally.  The VA 
examiner in August 2004 noted that there were no signs of 
sciatic irritation; there was good strength and sensation in 
both extremities.  It was not until the VA examination on 
March 9, 2005 that the examiner noted that neurologically 
there were some sciatic irritations on the right leg.  
Straight leg raising was positive on the right side causing 
some back and leg pain.  There was some decreased sensation 
on the lateral aspect of the right leg and dorsum of the 
right foot, but strength was normal.  

Thus, the date entitlement arose is March 9, 2005, the 
effective date assigned by the RO.  

In summary, for the reasons and bases stated above, the Board 
finds that the effective date for the grant of service 
connection for sciatica of the right leg is the currently 
assigned date, March 9, 2005.  The benefit sought on appeal, 
entitlement to an earlier effective date, is accordingly 
denied.


ORDER

Entitlement to an increased initial rating higher than 10 
percent for service-connected sciatica of the right leg is 
denied.  

Entitlement to an effective date prior to March 9, 2005, for 
the grant of service connection for sciatica of the right leg 
is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


